Title: VII. To the Inhabitants of the Colony of Massachusetts-Bay, 6 March 1775
From: Adams, John,Novanglus
To: Inhabitants of Massachusetts Bay Colony,Massachusettensis


      
       My Friends,
       
        6 March 1775
       
      
      Our rhetorical magician, in his paper of January the 9th continues to wheedle. “You want nothing but to know the true state of facts, to rectify whatever is amiss.” He becomes an advocate for the poor of Boston! Is for making great allowance for the whigs. “The whigs are too valuable a part of the community to lose. He would not draw down the vengeance of Great Britain. He shall become an advocate for the leading whigs,” &C. It is in vain for us to enquire after the sincerity or consistency of all this. It is agreeable to the precept of Horace. Irritat, mulcet falsis terroribus implet ut magus. And that is all he desires.
      After a long discourse, which has nothing in it but what has been answered already, he comes to a great subject indeed, the British constitution; and undertakes to prove that “the authority of parliament extends to the colonies.”
      Why will not this writer state the question fairly? The whigs allow that from the necessity of a case not provided for by common law, and to supply a defect in the British dominions, which there undoubtedly is, if they are to be governed only by that law, America has all along consented, still consents, and ever will consent, that parliament being the most powerful legislature in the dominions, should regulate the trade of the dominions. This is founding the authority of parliament to regulate our trade, upon compact and consent of the colonies, not upon any principle of common or statute law, not upon any original principle of the English constitution, not upon the principle that parliament is the supream and sovereign legislature over them in all cases whatsoever.
      The question is not therefore, whether the authority of parliament extends to the colonies in any case; for it is admitted by the whigs that it does in that of commerce: But whether it extends in all cases.
      
      
      
      We are then detained with a long account of the three simple forms of government; and are told that “the British constitution consisting of king, lords and commons, is formed upon the principles of monarchy, aristocracy and democracy, in due proportion; that it includes the principled excellencies, and excludes the principal defects of the other kinds of government—the most perfect system that the wisdom of ages has produced, and Englishmen glory in being subject to and protected by it.”
      Then we are told “that the colonies are a part of the British empire”. But what are we to understand by this? Some of the colonies, most of them indeed, were settled before the kingdom of Great-Britain was brought into existence. The union of England and Scotland, was made and established by act of parliament in the reign of queen Ann; and it was this union and statute which erected the kingdom of Great-Britain. The colonies were settled long before, in the reigns of the James’s and Charles’s. What authority over them had Scotland? Scotland, England and the colonies were all under one king before that—the two crowns of England and Scotland, united on the head of James the first, and continued united on that of Charles the first, when our first charter was granted. Our charter being granted by him who was king of both nations, to our ancestors, most of whom were post nati, born after the union of the two crowns, and consequently, as was adjudged in Calvin’s case, free natural subjects of Scotland, as well as England, had not the king as good a right to have governed the colonies by his Scottish, as by his English parliament, and to have granted our charters under the seal of Scotland, as well as that of England?
      But to waive this. If the English parliament were to govern us, where did they get the right, without our consent to take the Scottish parliament, into a participation of the government over us? When this was done, was the American share of the democracy of the constitution consulted? If not, were not the Americans deprived of the benefit of the democratical part of the constitution? And is not the democracy as essential to the English constitution as the monarchy or aristocracy? Should we have been more effectually deprived of the benefit of the British or English constitution, if one or both houses of parliament, or if our house and council had made this union with the two houses of parliament in Scotland, without the king?
      If a new constitution was to be formed for the whole British dominions, and a supream legislature coextensive with it, upon the general principles of the English constitution, an equal mixture of mon­archy, aristocracy and democracy, let us see what would be necessary. England have six millions of people we will say: America has three. England has five hundred members in the house of commons we will say: America must have two hundred and fifty. Is it possible she should maintain them there, or could they at such a distance know the state, the sense or exigences of their constituents? Ireland too must be incorporated, and send another hundred or two of members. The territory in the East-Indies and West India islands must send members. And after all this, every navigation act, every act of trade must be repealed. America and the East and West Indies and Africa too, must have equal liberty to trade with all the world, that the favoured inhabitants of Great-Britain have now. Will the ministry thank Massachusettensis for becoming an advocate for such an union and incorporation of all the dominions of the king of Great-Britain? Yet without such an union, a legislature which shall be sovereign and supream in all cases whatsoever, and coextensive with the empire, can never be established upon the general principles of the English constitution, which Massachusettensis lays down, viz. an equal mixture of monarchy, aristocracy and democracy. Nay further, in order to comply with this principle, this new government, this mighty Colossus which is to bestride the narrow world, must have an house of lords consisting of Irish, East and West Indian, African, American, as well as English and Scottish noblemen; for the nobility ought to be scattered about all the dominions, as well as the representatives of the commons. If in twenty years more America should have six millions of inhabitants, as there is a boundless territory to fill up, she must have five hundred representatives. Upon these principles, if in forty years, she should have twelve millions, a thousand; and if the inhabitants of the three kingdoms remain as they are, being already full of inhabitants, what will become of your supream legislative? It will be translated, crown and all, to America. This is a sublime system for America. It will flatter those ideas of independency, which the tories impute to them, if they have any such, more than any other plan of independency, that I have ever heard projected.
      “The best writers upon the law of nations, tell us, that when a nation takes possession of a distant country and settles there, that country though separated from the principal establishment, or mother country, naturally becomes a part of the state, equal with its ancient possessions”. We are not told who these “best writers” are:—I think we ought to be introduced to them. But their meaning may be no more than that it is best they should be incorporated with the ancient es­tablishment, by contract, or by some new law and institution, by which the new country shall have equal right, powers and privileges, as well as equal protection; and be under equal obligations of obedience with the old. Has there been any such contract between Britain and the Colonies? Is America incorporated into the realm? Is it a part of the realm? Is it a part of the kingdom? Has it any share in the legislative of the realm? The constitution requires that every foot of land should be represented, in the third estate, the democratical branch of the constitution. How many millions of acres in America, how many thousands of wealthy landholders, have no representative there?
      But let these “best writers” say what they will, there is nothing in the law of nations, which is only the law of right reason, applied to the conduct of nations, that requires that emigrants from a state should continue, or be made a part of the state.
      The practice of nations has been different. The Greeks planted colonies, and neither demanded nor pretended any authority over them, but they became distinct independent commonwealths.
      The Romans continued their colonies under the jurisdiction of the mother commonwealth—but, nevertheless, she allowed them the priviledges of cities. Indeed that sagacious city seems to have been aware of the difficulties similar to those under which Great Britain is now labouring; she seems to have been sensible of the impossibility of keeping colonies planted at great distances, under the absolute controul of her senatus consulta. Harrington tells us, Oceana p. 43. that “the commonwealth of Rome, by planting colonies of its citizens within the bounds of Italy, took the best way of propagating itself, and naturalizing the country; whereas if it had planted such colonies without the bounds of Italy, it would have alienated the citizens, and given a root to liberty abroad, that might have sprung up foreign, or savage and hostile to her; wherefore it never made any such dispersion of itself, and its strength, till it was under the yoke of the emperors, who disburdening themselves of the people, as having less apprehension of what they could do abroad than at home, took a contrary course.” But these Italian cities, altho’ established by decrees of the senate of Rome, to which the colonists was always party, either as a Roman citizen about to emigrate, or as a conquered enemy treating upon terms; were always allow’d all the rights of Roman citizens, and were govern’d by senates of their own. It was the policy of Rome to conciliate her colonies, by allowing them equal liberty with her citizens. Witness the example of the Privernates. This people had been conquered; and complaining of oppressions, revolted. At last they sent ambassadors to Rome to treat of peace. The senate was divided in opinion: Some were for violent, others for lenient measures. In the course of the debate, a senator, whose opinion was for bringing them to his feet, proudly asked one of the ambassadors, what punishment he thought his countrymen deserved? Eam inquit, quam merentur, qui se libertate dignos censent.—That punishment which those deserve, who think themselves worthy of liberty. Another senator seeing that the ministerial members were exasperated with the honest answer, in order to divert their anger, asks another question. What if we remit all punishment? What kind of a peace may we hope for with you? Si bonam dederitis, inquit, et fidam, et perpetuam; si malam, haud diuturnam.—If you give us a just peace, it will be faithfully observed, and perpetually: but if a bad one, it will not last long. The ministerial senators were all on fire at this answer, cried out, sedition and rebellion: but the wiser majority decreed, “viri, et liberi, vocem auditam, an credi posse, ullum populum, aut hominem denique, in ea conditione, cujus cum paeniteat, diutius, quam necesse sit, mansurum? ibi pacem esse fidam, ubi voluntarii pacati sint: neque eo loco, ubi servitutem esse velint, fidem sperandam esse.—“That they had heard the voice of a man and a son of liberty: that it was not natural or credible that any people, or any man, would continue longer than necessity should compel him, in a condition that grieved and displeased him. A faithful peace was to be expected from men whose affections were conciliated—nor was any kind of fidelity to be expected from slaves.” The consul exclaimed, Eos demum, qui nihil praeterquam de libertate, cogitent, dignos esse qui Romani fiant. That they who regarded nothing so much as their Liberty, deserved to be Romans. Itaque et in senatu causam obtinuere, et ex auctoritate patrum, latum ad populum est, ut privernatibus civitas daretur.” Therefore the Privernates obtained their cause in the senate, and it was by the authority of those fathers, recommended to the people, that the privileges of a city should be granted them.
      The practice of free nations only can be adduced, as precedents of what the law of nature has been thought to dictate upon this subject of colonies. Their practice is different. The senate and people of Rome did not interfere commonly in making laws for their colonies, but left them to be ruled by their governors and senates. Can Massachusettensis produce from the whole history of Rome, or from the Digest, one example of a Senatus consultum, or a Plebiscitum laying taxes on a colony.
      
      Having mentioned the wisdom of the Romans in not planting colonies out of Italy, and their reasons for it; I cannot help recollecting an observation of Harrington, Oceana, p. 44. “For the colonies in the Indies,” says he, “they are yet babes, that cannot live without sucking the breasts of their mother cities; but such as I mistake, if when they come of age, they do not wean themselves: which causes me to wonder at princes that delight to be exhausted that way.” This was written 120 years ago: the colonies are now nearer manhood than even Harrington foresaw they would arrive in such a period of time. Is it not astonishing then, that any British minister should ever have considered this subject so little as to believe it possible for him to new moddel all our governments, to tax us by an authority that never taxed us before, and subdue us to an implicit obedience to a legislature, that millions of us scarcely ever tho’t any thing about.
      I have said that the practice of free governments alone can be quoted with propriety, to shew the sense of nations. But the sense and practice of nations is not enough. Their practice must be reasonable, just and right, or it will not govern Americans.
      Absolute monarchies, whatever their practice may be, are nothing to us. For as Harrington observes, “Absolute monarchy, as that of the Turks, neither plants its people at home nor abroad, otherwise than as tenants for life or at will; wherefore its national and provincial government is all one.”
      I deny therefore that the practice of free nations, or the opinions of the best writers upon the law of nations, will warrant the position of Massachusettensis, that when a nation takes possession of a distant territory, that becomes a part of the state equally with its ancient possessions. The practice of free nations, and the opinions of the best writers, are in general on the contrary.
      I agree, that “two supreme and independent authorities cannot exist in the same state,” any more than two supream beings in one universe. And therefore I contend, that our provincial legislatures are the only supream authorities in our colonies. Parliament, notwithstanding this, may be allowed an authority supreme and sovereign over the ocean, which may be limited by the banks of the ocean, or the bounds of our charters; our charters give us no authority over the high seas. Parliament has our consent to assume a jurisdiction over them. And here is a line fairly drawn between the rights of Britain and the rights of the colonies, viz. the banks of the ocean, or low water mark. The line of division between common law and civil, or maritime law. If this is not sufficient—if parliament are at a loss for any principle of natural, civil, maritime, moral or common law, on which to ground any authority over the high seas, the Atlantic especially, let the colonies be treated like reasonable creatures, and they will discover great ingenuity and modesty: The acts of trade and navigation might be confirmed by provincial laws, and carried into execution by our own courts and juries, and in this case illicit trade would be cut up by the roots forever. I knew the smuggling tories in New-York and Boston would cry out against this, because it would not only destroy their profitable game of smuggling, but their whole place and pension system. But the whigs, that is a vast majority of the whole continent, would not regard the smuggling tories. In one word, if public principles and motives and arguments, were alone to determine this dispute between the two countries, it might be settled forever, in a few hours; but the everlasting clamours of prejudice, passion and private interest, drown every consideration of that sort, and are precipitating us into a civil war.
      “If then we are a part of the British empire, we must be subject to the supreme power of the state, which is vested in the estates in parliament.”
      Here again we are to be conjured out of our senses by the magic in the words “British empire,”—and “supreme power of the state.” But however it may sound, I say we are not a part of the British empire. Because the British government is not an empire. The governments of France, Spain, &c. are not empires, but monarchies, supposed to be governed by fixed fundamental laws, tho’ not really. The British government, is still less intitled to the style of an empire: it is a limitted monarchy. If Aristotle, Livy, and Harrington, knew what a republic was, the British constitution is much more like a republic than an empire. They define a republic to be a government of laws, and not of men. If this definition is just, the British constitution is nothing more nor less than a republic, in which the king is first magistrate. This office being hereditary, and being possessed of such ample and splendid prerogatives, is no objection to the government’s being a republic, as long as it is bound by fixed laws, which the people have a voice in making, and a right to defend. An empire is a despotism, and an emperor a despot, bound by no law or limitation, but his own will: it is a stretch of tyranny beyond absolute monarchy. For altho’ the will of an absolute monarch is law, yet his edicts must be registered by parliaments. Even this formality is not necessary in an empire. There the maxim is quod principi placuit legis, habet vigorem, even without having that will and pleasure recorded. There are but three empires now in Europe, the German, or Holy Roman, the Russian and the Ottoman.
      There is another sense indeed in which the word empire is used, in which it may be applied to the government of Geneva, or any other republic, as well as to monarchy, or despotism. In this sense it is synonimous with government, rule or dominion. In this sense, we are within the dominion, rule or government of the king of Great-Britain.
      The question should be, whether we are a part of the kingdom of Great-Britain: this is the only language, known in English laws. We are not then a part of the British kingdom, realm or state; and therefore the supreme power of the kingdom, realm or state, is not upon these principles, the supreme power over us. That “supreme power over America is vested in the estates in parliament,” is an affront to us; for there is not an acre of American land represented there—there are no American estates in parliament.
      To say that we “must be” subject, seems to betray a consciousness that we are not by any law or upon any principles, but those of meer power; and an opinion that we ought to be, or that it is necessary that we should be. But if this should be admitted, for argument sake only, what is the consequence? The consequences that may fairly be drawn are these. That Britain has been imprudent enough to let Colonies be planted, untill they are become numerous and important, without ever having wisdom enough to concert a plan for their government, consistent with her own welfare. That now it is necessary to make them submit to the authority of parliament: and because there is no principle of law or justice, or reason, by which she can effect it: therefore she will resort to war and conquest—to the maxim delenda est Carthago. These are the consequences, according to this writers ideas. We think the consequences are, that she has after 150 years, discovered a defect in her government, which ought to be supply’d by some just and reasonable means: that is, by the consent of the Colonies; for metaphysicians and politicians may dispute forever, but they will never find any other moral principle or foundation of rule or obedience, than the consent of governors and governed. She has found out that the great machine will not go any longer without a new wheel. She will make this herself. We think she is making it of such materials and workmanship as will tear the whole machine to pieces. We are willing, if she can convince us of the necessity of such a wheel, to assist with artists and materials, in making it, so that it may answer the end: But she says, we shall have no share in it; and if we will not let her patch it up as she pleases, her Massachu­settensis’s and other advocates tell us, she will tear it to pieces herself, by cutting our throats. To this kind of reasoning we can only answer, that we will not stand still to be butchered. We will defend our lives as long as providence shall enable us.
      “It is beyond doubt, that it was the sense both of the Parent Country, and our Ancestors, that they were to remain subject to parliament.”
      This has been often asserted, and as often contradicted, and fully confuted. The confutation, may not, however, have come to every eye which has read this News-Paper.
      The public acts of kings and ministers of state, in that age, when our ancestors emigrated, which were not complained of, remonstrated and protested against by the commons, are look’d upon as sufficient proof of the “sense” of the parent country.
      The charter to the treasurer and company of Virginia, 23 March 1609, grants ample powers of government, legislative, executive and judicial, and then contains an express covenant “to and with the said treasurer and company, their successors, factors and assigns, that they, and every of them, shall be free from all taxes and impositions forever, upon any goods or merchandizes, at any time or times hereafter, either upon importation thither, or exportation from thence, into our realm of England, or into any other of our realms or dominions.”
      I agree with this writer that the authority of a supreme legislature, includes the right of taxation. Is not this quotation then an irresistable proof, that it was not the sense of king James or his ministers, or of the ancestors of the Virginians, that they were “to remain subject to parliament as a supreme legislature.”
      After this, James issued a proclamation, recalling this patent, but this was never regarded—then Charles issued another proclamation, which produced a remonstrance from Virginia, which was answered by a letter from the lords of the privy council, 22d July 1634, containing the royal assurance that “all their estates, trade, freedom, and privileges should be enjoyed by them, in as extensive a manner, as they enjoyed them before those proclamations.”
      Here is another evidence of the sense of the king and his ministers.
      Afterwards parliament sent a squadron of ships to Virginia—the colony rose in open resistance, untill the parliamentary commissioners granted them conditions, that they should enjoy the privileges of Englishmen; that their assembly should transact the affairs of the colony; that they should have a free trade to all places and nations, as the people of England; and 4thly, that “Virginia shall be free from all taxes, customs, and impositions whatever, and none shall be imposed on them without consent of their general assembly; and that neither forts nor castles be erected, or garrisons maintained without their consent.”
      One would think this was evidence enough of the sense both of the parent country, and our ancestors.
      After the acts of navigation were passed, Virginia sent agents to England, and a remonstrance against those acts. Charles, in answer, sent a declaration under the privy seal, 19 April 1676, affirming, “that taxes ought not to be laid upon the inhabitants and proprietors of the colony, but by the common consent of the general assembly; except such impositions as the parliament should lay on the commodities imported into England from the colony.” And he ordered a charter, under the great seal, to secure this right to the Virginians.
      What becomes of the “sense” of the parent country, and our ancestors? For the ancestors of the Virginians, are our ancestors, when we speak of ourselves as Americans. From Virginia let us pass to Maryland. Charles 1st, in 1633, gave a charter to the Baron of Baltimore, containing ample powers of government, and this express covenant, “to and with the said lord Baltimore, his heirs and assigns, that we, our heirs and successors, shall at no time hereafter, set or make, or cause to be set, any imposition, custom, or other taxation, rate, or contribution whatsoever, in and upon the dwellings and inhabitants of the aforesaid province, for their lands, tenements, goods or chattels, within the said province; or to be laden or unladen, within the ports or harbours of the said province.”
      What then was the “sense” of the parent country, and the ancestors of Maryland? But if by “our ancestors”, he confines his idea to New England or this province, let us consider. The first planters of Plymouth were our ancestors in the strictest sense. They had no charter or patent for the land they took possession of, and derived no authority from the English Parliament or Crown, to set up their government. They purchased land of the Indians, and set up a government of their own, on the simple principle of nature, and afterwards purchased a patent for the land of the council at Plymouth, but never purchased any charter for government of the Crown, or the King: and continued to exercise all the powers of government, legislative, executive and judicial, upon the plain ground of an original contract among independent individuals for 68 years, i.e. until their incorporation with Massachusetts by our present charter. The same may be said of the colonies which emigrated to Sea-Brook, New-Haven, and other Parts of Connecticut. They seem to have had no idea of dependence on Parliament, any more than on the Conclave. The Secretary of Connecticut has now in his possession, an original Letter from Charles 2d. to that colony, in which he considers them rather as friendly allies, than as subjects to his English Parliament, and even requests them to pass a law in their assembly, relative to piracy.
      The sentiments of your ancestors in the Massachusetts may be learned from almost every ancient paper and record. It would be endless to recite all the passages, in which it appears that they thought themselves exempt from the authority of parliament, not only in the point of taxation, but in all cases whatsoever. Let me mention one. Randolph, one of the predecessors of Massachusettensis, in a representation to Charles 2d, dated 20 September 1676, says, “I went to visit the governor at his house, and among other discourse, I told him, I took notice of several ships that were arrived at Boston, some since my being there, from Spain, France, Streights, Canaries, and other parts of Europe, contrary to your Majesty’s laws for encouraging Navigation and regulating the trade of the plantations. He freely declared to me, that the law made by your Majesty and your parliament obligeth them in nothing but what consists with the interest of that colony, that the legislative power is and abides in them solely to act and make laws by virtue of a Charter from your Majesty’s royal father.” Here is a positive assertion of an exemption from the authority of parliament, even in the case of the Regulation of Trade.
      Afterwards in 1677, The General Court passed a law, which shews the sense of our ancestors in a very strong light. It is in these words. “This court being informed, by letters received this day from our messengers, of his Majesty’s expectation that the acts of Trade and Navigation be exactly and punctually observed by this his Majesty’s colony, his pleasure therein not having before now been signified unto us, either by express from his Majesty, or any of his ministers of state; It is therefore hereby ordered, and by the authority of this court enacted, that henceforth, all masters of ships, ketches, or other vessels, of greater or lesser burthen, arriving in, or sailing from any of the ports in this jurisdiction, do, without coven, or fraud, yield faithful and constant obedience unto, and observation of, all the said acts of navigation and trade, on penalty of suffering such forfeitures, loss and damage as in the said acts are particularly expressed. And the governor and council, and all officers, commissionated and authorized by them, are hereby ordered and required to see to the strict observation of the said acts.” As soon as they had passed this law, they wrote a letter to their agent, in which they acknowledge they had not conformed to the acts of trade; and they say, they “apprehended them to be an invasion of the rights, liberties and properties of the subjects of his Majesty in the colony, they not being represented in parliament, and according to the usual sayings of the learned in the law, the laws of England were bounded within the four seas, and did not reach America. However, as his Majesty had signified his pleasure, that these acts should be observed in the Massachusetts, they had made provision by a law of the colony, that they should be strictly attended from time to time, although it greatly discouraged trade, and was a great damage to his Majesty’s plantation.”
      Thus it appears, that the ancient Massachusettensians and Virginians, had precisely the same sense of the authority of parliament, viz. that it had none at all: and the same sense of the necessity, that by the voluntary act of the colonies, their free chearful consent, it should be allowed the power of regulating trade: and this is precisely the idea of the late Congress at Philadelphia, expressed in the fourth proposition in their Bill of Rights.
      But this was the sense of the parent country too, at that time; for K. Charles II. in a letter to the Massachusetts, after this law had been laid before him, has these words, “We are informed that you have lately made some good provision for observing the acts of trade and navigation, which is well pleasing unto us.” Had he, or his ministers an idea that parliament was the sovereign legislative over the Colony? If he had, would he not have censured this law as an insult to that legislature?
      I sincerely hope, we shall see no more such round affirmations, that it was the sense of the parent country and our ancestors, that they were to remain subject to parliament.
      So far from thinking themselves subject to parliament, that during the Interregnum, it was their desire and design to have been a free commonwealth, an independent Republic; and after the restoration, it was with the utmost reluctance, that in the course of 16 or 17 years, they were bro’t to take the oaths of allegiance: and for some time after this, they insisted upon taking an oath of fidelity to the Country, before that of allegiance to the King.
      
      That “it is evident from the Charter itself,” that they were to remain subject to parliament, is very unaccountable, when there is not one word in either Charter concerning parliament.
      That the authority of parliament has been exercised almost ever since the settlement of the country, is a mistake; for there is no instance, untill the first Navigation Act, which was in 1660, more than 40 years after the first settlement. This act was never executed or regarded, until 17 years afterwards, and then it was not executed as an act of parliament, but as a law of the colony, to which the king agreed.
      “This has been expressly acknowledged by our Provincial Legislatures.” There is too much truth in this. It has been twice acknowledged by our House of Representatives, that parliament was the supreme legislative; but this was directly repugnant to a multitude of other votes by which it was denied. This was in conformity to the distinction between taxation and legislation, which has been since found to be a distinction without a difference.
      When a great question is first started, there are very few, even of the greatest minds, which suddenly and intuitively comprehend it, in all its consequences.
      It is both “our interest and our duty to continue subject to the authority of parliament, as far as the regulation of our trade, if it will be content with that, but no longer.”
      “If the colonies are not subject to the authority of parliament, Great-Britain and the colonies must be distinct states, as compleatly so as England and Scotland were before the union, or as Great-Britain and Hanover are now:” There is no need of being startled at this consequence. It is very harmless. There is no absurdity at all in it. Distinct states may be united under one king. And those states may be further cemented and united together, by a treaty of commerce. This is the case. We have by our own express consent contracted to observe the navigation act, and by our implied consent, by long usage and uninterrupted acquiescence, have submitted to the other acts of trade, however grievous some of them may be. This may be compared to a treaty of commerce, by which those distinct states are cemented together, in perpetual league and amity. And if any further ratifications of this pact or treaty are necessary, the colonies would readily enter into them, provided their other liberties were inviolate.
      That the colonies owe “no allegiance” to any imperial crown, provided such a crown involves in it an house of lords and a house of commons, is certain. Indeed we owe no allegiance to any crown at all. We owe allegiance to the person of his majesty king George the third, whom God preserve. But allegiance is due universally, both from Britons and Americans to the person of the king, not to his crown: to his natural, not his politic capacity: as I will undertake to prove hereafter, from the highest authorities, and most solemn adjudications, which were ever made within any part of the British Dominions.
      If his Majesty’s title to the crown, is “derived from an act of parliament made since the settlement of these Colonies,” it was not made since the date of our charter. Our charter was granted by king William and queen Mary, three years after the revolution. And the oaths of allegiance are established by a law of the province. So that our allegiance to his majesty is not due by virtue of any act of a British parliament, but by our own charter and province laws. It ought to be remembered, that there was a revolution here as well as in England, and that we made an original, express contract with king William, as well as the people of England.
      If it follows from thence, that he appears king of the Massachusetts, king of Rhode-Island, king of Connecticut, &c. This is no absurdity at all. He will appear in this light, and does appear so, whether parliament has authority over us or not. He is king of Ireland, I suppose, although parliament is allowed to have authority there. As to giving his Majesty those titles, I have no objection at all: I wish he would be graciously pleased to assume them.
      The only proposition, in all this writer’s long string of pretended absurdities, which he says follow from the position, that we are distinct states, is this,—That “as the king must govern each state by its parliament, those several parliaments would pursue the particular interest of its own state and however well disposed the king might be to pursue a line of interest that was common to all, the checks and controul that he would meet with, would render it impossible.” Every argument ought to be allowed its full weight: and therefore candor obliges me to acknowledge, that here lies all the difficulty that there is in this whole controversy. There has been, from first to last, on both sides of the Atlantic, an idea, an apprehension that it was necessary, there should be some superintending power, to draw together all the wills, and unite all the strength of the subjects in all the dominions, in case of war, and in the case of trade. The necessity of this, in case of trade, has been so apparent, that as has often been said, we have consented that parliament should exercise such a power. In case of war, it has by some been thought necessary. But in fact and experience, it has not been found so. What tho’ the proprietary colonies, on account of disputes with the proprietors, did not come in so early to the assistance of the general cause in the last war, as they ought, and perhaps one of them not at all! The inconveniences of this were small, in comparison of the absolute ruin to the liberties of all which must follow the submission to parliament, in all cases, which would be giving up all the popular limitations upon the government. These inconveniences fell chiefly upon New England. She was necessitated to greater exertions. But she had rather suffer these again and again, than others infinitely greater. However this subject has now been so long in contemplation, that it is fully understood now, in all the colonies: so that there is no danger, in case of another war, of any colonies failing of its duty.
      But admitting the proposition in its full force, that it is absolutely necessary there should be a supreme power, coextensive with all the dominions, will it follow that parliament as now constituted has a right to assume this supream jurisdiction? By no means.
      A union of the colonies might be projected, and an American legislature: or if America has 3,000,000 people, and the whole dominions twelve, she ought to send a quarter part of all the members to the house of commons, and instead of holding parliaments always at Westminster, the haughty members for Great-Britain, must humble themselves, one session in four, to cross the Atlantic, and hold the parliament in America.
      There is no avoiding all inconveniences, in human affairs: The greatest possible or conceivable, would arise from ceding to parliament all power over us, without a representation in it: the next greatest, would accrue from any plan that can be devised for a representation there. The least of all would arise from going on as we begun, and fared well for 150 years, by letting parliament regulate trade, and our own assemblies all other matters.
      As to “the prerogatives not being defined or limited,” it is as much so in the Colonies as in Great Britain, and as well understood, and as cheerfully submitted to in the former as the latter.
      But “where is the British constitution, that we all agree we are intitled to?” I answer, if we enjoy, and are intitled to more liberty than the British constitution allows, where is the harm? Or if we enjoy the British constitution in greater purity and perfection than they do in England, as is really the case, whose fault is this? Not ours.
      
      We may find all the blessings “of this constitution in our Provincial Assemblies.” Our Houses of Representatives have, and ought to exercise, every power of the house of Commons. The first Charter to this colony, is nothing to the present argument: but it did grant a power of taxing the people—implicitly, tho’ not in express terms. It granted all the rights and liberties of Englishmen, which include the power of taxing the people.
      “Our Council Boards,” in the royal governments, “are destitute of the noble independence and splendid appendages of peerages,” most certainly: They are the meerest creatures and tools in the political creation. Dependent every moment for their existence on the tainted breath of a prime minister. But they have the authority of the house of lords, in our little models of the English constitution. And it is this which makes them so great a grievance. The crown has really, two branches of our legislatures in its power. Let an act of parliament pass at home, putting it in the power of the king, to remove any peer from the house of lords at his pleasure, and what will become of the British constitution? It will be overturned from the foundation. Yet we are perpetually insulted, by being told, that making our council by mandamus, brings us nearer to the British constitution. In this province, by charter, the council certainly hold their seats for the year, after being chosen and approved, independant of both the other branches. For their creation, they are equally obliged to both the other branches; so that there is little or no bias in favour of either, if any, it is in favour of the prerogative. In short, it is not easy without an hereditary nobility, to constitute a council more independent, more nearly resembling the House of Lords than the council of this province has ever been by Charter. But perhaps it will be said, that we are to enjoy the British constitution in our supreme legislature, the Parliament, not in our provincial legislatures.
      To this I answer, if parliament is to be our supreme legislature, we shall be under a compleat oligarchy or aristocracy, not the British Constitution, which this writer himself defines a mixture of monarchy, aristocracy and democracy. For King, lords and commons, will constitute one great oligarchy, as they will stand related to America, as much as the Decimvirs did in Rome. With this difference for the worse, that our rulers are to be three thousand miles off. The definition of an oligarchy, is a government by a number of grandees, over whom the people have no controul. The states of Holland were once chosen by the people frequently. Then chosen for life. Now they are not chosen by the people at all. When a member dies, his place is filled up not by the people he is to represent, but by the states. Is not this depriving the Hollanders of a free constitution, and subjecting them to an aristocracy, or oligarchy? Will not the government of America be like it? Will not representatives be chosen for them by others, whom they never saw nor heard of? If our provincial constitutions are in any respect imperfect and want alteration, they have capacity enough to discern it, and power enough to effect it, without the interposition of parliament. There never was an American constitution attempted by parliament, before the Quebec Bill and Massachusetts Bill. These are such samples of what they may and probably will be, that few Americans are in love with them. However, America will never allow that parliament has any authority to alter their constitution at all. She is wholly penetrated with a sense of the necessity of resisting it, at all hazards. And she would resist it, if the constitution of the Massachusetts had been altered as much for the better, as it is for the worse. The question we insist on most, is not whether the alteration is for the better or not, but whether parliament has any right to make any alteration at all. And it is the universal sense of America, that it has none.
      We are told that “the provincial constitutions have no principle of stability within themselves”. This is so great a mistake, that there is not more order or stability in any government upon the globe, than there ever has been in that of Connecticut. The same may be said of the Massachusetts and Pennsylvania, and indeed of the others, very nearly. “That these constitutions in turbulent times would become wholly monarchial or wholly republican.” They must be such times as would have a similar effect upon the constitution at home. But in order to avoid the danger of this, what is to be done. Not give us an English constitution, it seems, but make sure of us at once, by giving us constitutions wholly monarchical, annihilating our houses of representatives first, by taking from them the support of government, &c. and then making the councils and judges wholly dependent on the crown.
      That a representation in parliament is impracticable we all agree: but the consequence is, that we must have a representation in our supreme legislatures here. This was the consequence that was drawn by kings, ministers, our ancestors, and the whole nation, more than a century ago, when the colonies were first settled, and continued to be the general sense untill the last peace, and it must be the general sense again soon, or Great-Britain will lose her colonies.
      “This is apparently the meaning of that celebrated passage in governor Hutchinsons letter, that rung through the continent, viz. (There must be an abridgment of what is called English liberties.)” But all the art and subtlety of Massachusettensis will never vindicate or excuse that expression. According to this writer, it should have been “there is an abridgment of English liberties and it can’t be otherwise.” But every candid reader must see that the letter writer had more than that in his view and in his wishes. In the same letter, a little before, he says, “what marks of resentment the parliament will shew, whether they will be upon the province in general or particular persons, is extremely uncertain; but that they will be placed somewhere is most certain, and I add, because I think it ought to be so.” Is it possible to read this without thinking of the port bill, the charter bill, and the resolves for sending persons to England by the statute of H. 8, to be tried! But this is not all. “This is most certainly a crisis,” says he. &c. “If no measure shall have been taken to secure this dependence (i.e. the dependence which a colony ought to have upon the parent state) it is all over with us.” “The friends of government will be utterly disheartned, and the friends of anarchy will be afraid of nothing, be it ever so extravagant.” But this is not all. “I never think of the measures necessary for the peace and good order of the colonies without pain.” “There must be an abridgment of what are called English liberties.” What could he mean? Any thing less than depriving us of trial by jury? Perhaps he wanted an act of parliament to try persons here for treason by a court of admiralty. Perhaps an act that the province should be governed by a governor and a mandamus council, without an house of representatives. But to put it out of all doubt that his meaning was much worse than Massachusettensis endeavours to make it, he explains himself in a subsequent part of the letter. “I wish,” says he, “the good of the colony, when I wish to see some further restraint of liberty.” Here it is rendered certain, that he is pleading for a further restraint of liberty, not explaining the restraint, he apprehended the constitution had already laid us under.
      My indignation at this letter, has sometimes been softened by compassion. It carries on the face of it, evident marks of madness. It was written in such a transport of passions, ambition, and revenge chiefly, that his reason was manifestly overpowered. The vessel was tost in such a hurricane, that she could not feel her helm. Indeed he seems to have had a confused consciousness of this himself. “Pardon me this excursion,” says he, “it really proceeds from the state of mind, into which our perplexed affairs often throws me.”
      
      “It is our highest interest to continue a part of the British empire, and equally our duty to remain subject to the authority of parliament,” says Massachusettensis.
      We are a part of the British dominions, that is of the king of Great-Britain, and it is our interest and duty to continue so. It is equally our interest and duty to continue subject to the authority of parliament, in the regulation of our trade, as long as she shall leave us to govern our internal policy, and to give and grant our own money, and no longer.
      This letter concludes with an agreeable flight of fancy. The time may not be so far off, however, as this writer imagines, when the colonies may have the balance of numbers and wealth in her favour. But when that shall happen, if we should attempt to rule her by an American parliament, without an adequate representation in it, she will infallibly resist us by her arms.
      
       NOVANGLUS
      
     